Title: General Orders, 10 January 1800
From: Hamilton, Alexander
To: 


[New York] January 10th. 1800
Gambling, a vice destructive to the reputation of an army, and fraught with every evil not only to those who suffer themselves to engage in it, but to the army in which it is tolerated, is strictly prohibited; and it is pointedly ordered that no officer or soldier play at any game with cards or dice, at or within one mile of the camp, garrison, or post, at which he may be stationed, nor for money at any game whatsoever.

William North,Adjutant General.
